DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 27, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, 27, 28 all recite “a programmable processing device”. However, a programmable processing device is already introduced in claim 20 from which 24, 27, and 28 depend. Therefore, it is unclear whether the one recited in claims 24, 27, and 28 are the same or different than the one recited in claim 20. For purposes of examination, it is interpreted that the programmable processing device of claims 24, 27, and 28 is the same as the one recited in claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-14, 18, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler (US 5,941,394) in view of Heppler (US 4,349,338) and in further view Randlov et al. (US 2008/0139900 A1).
With regard to claim 1 and 13, Siegler discloses a system (Fig. 1) comprising: a packaging comprising: a carton (10) ; and a plurality of medical injection devices (26, Fig .3) contained within said carton (fig. 3), said carton having printed indicia (34) representing delivering instructions (Col 2, lines 29-38), and printed indicia (34).
However, Siegler does not explicitly disclose that the printed indicia represent body area or an injection site. 
Heppler teaches a carton (Fig. 1, element 15) for holding medical injection devices (12) and including printed indicia representing body area on a patient (46/48) and printed indicia directing the injection by the medical injection devices to an injection site within respective body areas of the patient (arrow 48 as well as 51).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labels of Siegler with the specific type of indicia as taught by Heppler for the purpose of ensuring correct injection of the medication to the body (Col 5, lines 23-50).
However, Siegler/Heppler do not teach a programmable processing device. 
Randlov teaches a programmable processing device programmed to receive information about at least one of the injection site and body area ([0025], [0027], [0029], [0030], [0033], [0034]), and to provide a suggested site for a next injection site based on the received information ([0030]-[0033]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
With regard to claim 2, Siegler discloses wherein said carton has a plurality of compartments (Fig. 1 and 2, each compartment defined by the area generally at 18/24, Siegler teaching 3 compartments), and where each compartment contains a plurality of said medical injection devices (at openings 24 containing injection devices 26).
With regard to claim 3, Siegler discloses the claimed invention except for the printed indicia identifying body areas. 
Heppler teaches the package includes printed indicia identifying each of said compartments as correspdoning to respective body areas of the patient (see removable lables (45/52 indicating body areas for each compartment, 25, these labels could be used in place of the labels of Siegler).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labels of Siegler with the specific type of indicia as taught by Heppler for the purpose of ensuring correct injection of the medication to the body (Col 5, lines 23-50).
With regard to claim 4 and 14, Siegler discloses wherein said indicia for each of said compartments has a different distinguishable color (Col 1, lines 44-54).
With regard to claim 5 and 14, Siegler discloses wherein said indicia for each of said compartments has a different shape (see Fig. 1, element 32 and 34, one is rectangles, the other, 34, is of an abstact shape) for identifying a body area of the patient.
With regard to claim 10 and 18, Siegler/Heppler teach the claimed invention except for a programmable processing device. 
Randlov teaches the programmable processing device is further programmed to generate a display (see Fig. 1 and 4) on a screen connected to the processing device, the display comprising the printed indicia representing the body areas (see 3 of Fig. 1, corresponding to injection locations on different body parts similar to those of Heppler), to receive a user input selecting on of the printed indicia on the display ([0033], [0055], a user may choose from the recommended injection sites) to correspond to an injection and its target location in the body area represented by the selected printed indicia, and to record in a memory data relating to the injection comprising date and time of the injection and selected indicia ([0028], [0031]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
With regard to claim 11, Siegler/Heppler teach the claimed invention except for a mobile phone or computing device. 
Randlov teaches wherein the processing device is one of a mobile phone or a mobile computing device ([0045]) and the screen is a touchscreen ([0035]), the user input comprising a touchscreen selection of the one of the printed indicia on the screen (Fig. 1 and 4). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
With regard to claim 12 and 19, Siegler/Heppler teach the claimed invention except for the programmable processing device. 
Randlove teaches the programmable processing device is further pogrammed to generate a historical report of injections occurring over a selected period of time and their corresponding data comprising date and time and corresponding body area ([0030]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
With regard to claim 29, Siegler/Heppler do not teach a programmable processing device. 
Randlov teaches a programmable processing device programmed to receive information about at least one of the injection site and body area ([0025], [0027], [0029], [0030], [0033], [0034]), and to provide a suggested site for a next injection site based on the received information ([0029]-[0033]), the received information comprises at least one of an injection regiman and injection data (Fig. 1). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).

With regard to claim 30, Siegler/Heppler do not teach a programmable processing device. 
Randlov teaches further comprising wherein the received information comprises data relating to history of injections for the body area ([0030]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).

With regard to claim 31, Siegler/Heppler do not teach a programmable processing device. 
Randlov teaches wherein the programmable processing device provides an output comprising feedback data based on the received information ([0030]-[0035]), wherein the feedback data comprises at least one of site selection (fig. 1), site avoidance ([0025]-[0030]), site tracking and reporting ([0030]), and a generation of reminders and incentives ([0035]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).




Claim 6-9, 15-17, 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler (US 5,941,394) in view of Heppler (US 4,349,338) in view of Randlov et al. (US 2008/0139900 A1) and Temple (US 7,857,138 B2).
With regard to claim 6, Siegler/Heppler/Randlov teaches labels to indicate injection locations on the patient. 
However, Siegler/Heppler/Randlov does not teach that corresponding indicia is located on the medical injection devices. 
Temple teaches a carton containing labeled indicia (see colored labels on chart 20) that correspond to matching coloring (printed indicia) on the medical injection devices within the box (see Fig. 8e, injection devices are shown in Fig. 4c). The concept of having coordinated indicia on the medical injection device and the carton could be used with the labeling system of Siegler/Heppler. Therefore, the indicia of Heppler showing body injection sites could be be mimicked on the injection devices, in order to indicate corresponding location/compartment for holding the injection device). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siegler/Heppler/Randlov with the corresponding indicia as taught by Temple for the purpose of indicating where each of the medication injection devices should be located for ease of use (Col. 4, lines 17-25).
With regard to claim 7, Siegler discloses the claimed invention except for the printed indicia represent body area or an injection site. 
Heppler teaches a carton (Fig. 1, element 15) for holding medical injection devices (12) and including printed indicia representing body area on a patient (46/48) and printed indicia directing the injection by the medical injection devices to an injection site within respective body areas of the patient (arrow 48 as well as 51).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labels of Siegler with the specific type of indicia as taught by Heppler for the purpose of ensuring correct injection of the medication to the body (Col 5, lines 23-50).
With regard to claim 8, 15, and 16, Siegler/Heppler/Randlov teaches the claimed invention except for a chart. 
Temple teaches a chart (20) on the carton.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siegler/Heppler/Randlov with the chart as taught by Temple for the purpose of indicating where each of the medication injection devices should be located for ease of use (Col. 4, lines 17-25).
With regard to claim 9 and 17, Siegler/Heppler/Randlov/Temple teaches having a labels on the injection devices (Fig. 4c, indicates that attachable labels 30 can be placed on the injection device). While none of Siegler/Heppler/Randlov/Temple do not explicitly teach removing the label to be adhered to the chart, this is functional language and the labels must only be capapble of being removed and placed on a chart. Any label that is adhered to the injection device would be capable of being placed on a chart and therefore the limitation is taught by Siegler/Heppler/Randlov/Temple. 
With regard to claim 20, 21, Siegler discloses A kit to facilitate compliance with an injection site rotation plan for multiple injections at injection sites that are distributed within at least one body area on a patient, the kit comprising: a plurality of injection devices (26), each injection device having indicia thereon (Fig. 3, injection device 24 has lines labeled on the body considered the unique indicia), the indicia comprising an indicia chosen from among a group of unique designated indicia; a tool (10) configured to have at least one of the designated indicia (32/34).
However, Siegler does not explicitly disclose that the printed indicia represent body area or an injection site. 
Heppler teaches a carton (Fig. 1, element 15) for holding medical injection devices (12) and including printed indicia representing body area on a patient (46/48) and printed indicia directing the injection by the medical injection devices to an injection site within respective body areas of the patient (arrow 48 as well as 51).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labels of Siegler with the specific type of indicia as taught by Heppler for the purpose of ensuring correct injection of the medication to the body (Col 5, lines 23-50).
However, Siegler/Heppler do not teach a programmable processing device. 
Randlov teaches a tool (a cell phone) configured to have at least one of the designated indicia (Fig. 1) thereon, the indicia thereon that provides associations between the injection sites and the indicia on corresponding ones of the plurality of injection devices used to apply injections among the injection sites ([0025], [0027], [0029], [0030], [0033], [0034]) and a programmable processing device programmed to receive information about at least one of the injection site and body area ([0025], [0027], [0029], [0030], [0033], [0034]), and to provide a suggested site for a next injection site based on the received information ([0030]-[0033]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
However, Siegler/Heppler/Randlov does not teach that the injection devices have the same unique indicia as that on the tool. 
Temple teaches a tool (Fig. 8e, carton 58) with unique indicial (colored labels) that correspond to the unique indicia on the injection devices (28, each of the syringes are colored corresponding to the label on the tool, the color portions are considered the unique indicia). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siegler/Heppler/Randlov with the carton as taught by Temple for the purpose of indicating where each of the medication injection devices should be located for ease of use (Col. 4, lines 17-25).
With regard to claim 22, Siegler/Heppler teach the claimed invention except for a mobile phone. 
Randlov teaches the other indicia is choses from a screen display generated on a display of a mobile phone (Fig. 1, [0045]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
With regard to claim 23, Siegler/Heppler teach the claimed invention except for a mobile phone. 
Randlov teaches the tool is a mobile phone software application ([0045]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).

With regard to claim 24, Siegler/Heppler teach the claimed invention except for a programmable processing device. 
Randlov teaches the programmable processing device is further programmed to generate a display (see Fig. 1 and 4) on a screen connected to the processing device, the display comprising the printed indicia representing the body areas (see 3 of Fig. 1, corresponding to injection locations on different body parts similar to those of Heppler), to receive a user input selecting on of the printed indicia on the display ([0033], [0055], a user may choose from the recommended injection sites) to correspond to an injection and its target location in the body area represented by the selected printed indicia, and to record in a memory data relating to the injection comprising date and time of the injection and selected indicia ([0028], [0031]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
With regard to claim 25, Siegler/Heppler teach the claimed invention except for a mobile phone or computing device. 
Randlov teaches wherein the processing device is one of a mobile phone or a mobile computing device ([0045]) and the screen is a touchscreen ([0035]), the user input comprising a touchscreen selection of the one of the printed indicia on the screen (Fig. 1 and 4). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
With regard to claim 27 and 28, Siegler/Heppler do not teach a programmable processing device. 
Randlov teaches a programmable processing device programmed to receive information about at least one of the injection site and body area ([0025], [0027], [0029], [0030], [0033], [0034]), and to provide a suggested site for a next injection site based on the received information ([0029]-[0033]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siegler/Heppler with the programmable processing device as taught by Randlov for the purpose of assisting a user in choosing the best site for injection of a medication in order to prevent human error and repeat injections into the same site ([0009]-[0014]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25, 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783